sleeping. Appellant filmed his acts, and one video showed appellant
                     penetrating the victim's vagina. The victim testified that the acts were
                     committed against her will, and although she sometimes woke up during
                     the acts, she did not resist because she was scared and did not want to lose
                     her best friend. It is for the jury to determine the weight and credibility to
                     give testimony, and the jury's verdict will not be disturbed on appeal
                     where, as here, it is supported by sufficient evidence. See Bolden v. State,
                     97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev.
                     53, 56, 825 P.2d 571, 573 (1992).
                                 Second, appellant challenges his convictions for lewdness with
                     a child under the age of fourteen. First, appellant seems to argue that
                     insufficient evidence supports these convictions because no one individual
                     act gratified his lust, passions, or desires. We reject this argument given
                     the evidence presented at trial. Second, appellant argues that he was
                     punished multiple times for one act in violation of the Double Jeopardy
                     Clause. However, appellant fails to explain which convictions constitute
                     multiple punishments for the same action. Because he does not support
                     his Double Jeopardy claim with cogent argument, we decline to consider it.
                     See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).
                                 Third, appellant contends that the State committed
                     misconduct by questioning the victim's mother regarding her husband's
                     custody status, which the defense had attempted to discover before trial,
                     but the district court deemed irrelevant. Appellant fails to demonstrate
                     that this questioning constitutes misconduct under the circumstances, as
                     it appears the State was offering the evidence for a different, relevant
                     purpose than that indicated by the defense, which was to rebut appellant's
                     contention that the victim visited appellant's home because she wanted to

SUPREME COURT
       OP
     NEVADA

                                                            2
(0) 1947A .411t977
                engage in sex with him    See Valdez v. State, 124 Nev. 1172, 1188, 196
                P.3d 465, 476 (2008). Regardless, the district court prohibited the State
                from referring to the witness' answer and ordered the State to turn over
                the information it possessed regarding the issue. And given the
                overwhelming evidence presented at trial, which included videos and
                photographs documenting appellant's acts and his own admissions,
                appellant fails to demonstrate that he was prejudiced by any misconduct.
                            Having concluded that appellant's contentions lack merit,' we
                           ORDER the judgment of conviction AFFIRMED.



                                                                                    , C.J.
                                                         Hardesty


                                                         -91/Jta‘r
                                                         Parraguirre
                                                                                       J.



                                                                       Avs             J.
                                                         Douglas




                cc:   Hon. Elissa F. Cadish, District Judge
                      Law Office of Betsy Allen
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


                     'Appellant also contends that cumulative error warrants relief.
                Because we have found no error, there are no errors to cumulate.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A